NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 17 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 15-30197

                Plaintiff-Appellee,             D.C. No. 4:08-cr-00007-SEH

 v.
                                                MEMORANDUM*
DONALD McKENRICK,

                Defendant-Appellant.

                   Appeal from the United States District Court
                           for the District of Montana
                    Sam E. Haddon, District Judge, Presiding

                            Submitted August 9, 2017**

Before:      SCHROEDER, TASHIMA, and M. SMITH, Circuit Judges.

      Donald McKenrick appeals from the district court’s order denying his

motion for a sentence reduction under 18 U.S.C. § 3582(c)(2). We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      McKenrick contends that he is entitled to a sentence reduction under


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Amendment 782 to the Sentencing Guidelines. We review de novo whether a

district court had authority to modify a sentence under section 3582(c)(2). See

United States v. Leniear, 574 F.3d 668, 672 (9th Cir. 2009). The record makes

clear that the district court imposed McKenrick’s sentence for reasons unrelated to

the guideline range lowered by Amendment 782. Because McKenrick’s sentence

was not “based on a sentencing range that has subsequently been lowered by the

Sentencing Commission,” 18 U.S.C. § 3582(c)(2), the district court properly

concluded that he was ineligible for a sentence reduction. See United States v.

Rodriguez-Soriano, 855 F.3d 1040, 1045-46 (9th Cir. 2017). Further, because

McKenrick was ineligible, the district court had no cause to consider McKenrick’s

post-sentencing behavior or any other 18 U.S.C. § 3553(a) considerations. See

Dillon v. United States, 560 U.S. 817, 826-27 (2010).

      AFFIRMED.




                                         2                                    15-30197